This opinion is subject to revision before publication



        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
               Xavier L. ANDERSON, Private
                United States Army, Appellant
                          No. 21-0179
                    Crim. App. No. 20180447
    Argued November 16, 2021—Decided February 18, 2022
                Military Judge: Michael S. Devine
   For Appellant: Captain Julia M. Farinas (argued); Colonel
   Michael C. Friess, Lieutenant Colonel Angela D. Swilley,
   and Captain Brianna C. Tuohy (on brief); Major Christian
   E. DeLuke and Major Rachel P. Gordienko.
   For Appellee: Major Brett A. Cramer (argued); Colonel Ste-
   ven P. Haight and Lieutenant Colonel Wayne H. Williams
   (on brief); Captain Melissa A. Eisenberg.
   Judge SPARKS delivered the opinion of the Court, in
   which Chief Judge OHLSON, Judge HARDY, and Senior
   Judge COX joined. Judge MAGGS filed a separate
   concurring opinion.
                       _______________

   Judge SPARKS delivered the opinion of the Court.
    This case arises out of the conviction of Private (E-2) Xa-
vier L. Anderson (Appellant), in accordance with his pleas, of
one specification of absence without leave and one specifica-
tion of use of marijuana in violation of Articles 86 and 112a,
Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 886,
912a (2012); and the conviction, contrary to his pleas of one
specification of sexual assault in violation of Article 120,
UCMJ, 10 U.S.C. § 920 (2012). The military judge sentenced
Appellant to a dishonorable discharge, thirty-eight months of
confinement, and reduction to grade E-1. The convening au-
thority approved the sentence. The United States Army Court
of Criminal Appeals affirmed the finding and sentence in a
per curiam opinion.
           United States v. Anderson, No. 21-0179/AR
                     Opinion of the Court

   Appellant requests that this Court determine whether his
due process right to speedy post-trial review has been denied.
After assessing the relevant factors, we conclude that Appel-
lant’s due process rights have not been violated.
                         I. Background
   The granted issue focuses on the post-trial processing of
Appellant’s convictions. A time line of pertinent events in the
post-trial process follows:
   September 6, 2018 — The sentence is adjudged.
   February 5, 2019 — The court reporter finishes the trial
transcript, 152 days after the sentence was adjudged.
   February 6–21, 2019 — The record of trial is with defense
counsel.
   February 26, 2019 — The military judge receives the rec-
ord of trial.
   September 30, 2019 — Defense counsel submits the first
request for speedy post-trial review. The Chief of Military
Justice (CoJ) replies that the military judge is still in the pro-
cess of authentication.
   November 5, 2019 — Defense counsel makes a second re-
quest for speedy post-trial review and the CoJ again responds
that the record is with the military judge.
   December 9, 2019 — Defense counsel makes a third re-
quest for speedy post-trial review and receives another re-
sponse from the CoJ that the record remains with the military
judge.
   December 21, 2019 — The military judge authenticates
the record of trial, 298 days after receiving it.
    January 6, 2020 — The staff judge advocate signs the post-
trial recommendations and these and the record of trial are
delivered to defense counsel.
   January 15, 2020 — Defense counsel submits Rule for
Courts-Martial (R.C.M.) 1105 clemency matters.
   January 16, 2020 — The convening authority approves the
sentence.




                                2
           United States v. Anderson, No. 21-0179/AR
                     Opinion of the Court

   A total of 497 days elapsed between the end of trial and
the convening authority approving the sentence. Both parties
agree that sixteen of those days are attributable to defense
counsel’s review of the record, leaving 481 days of Govern-
ment delay.
   The trial transcript was 635 pages long and included nine-
teen prosecution exhibits, eight defense exhibits, and thirty-
three appellate exhibits.
                            II. Analysis
    Appellant contends that his due process right to speedy
post-trial processing has been violated due to the extensive
Government delay (481 days) between the end of trial and the
convening authority’s approval of the sentence. In particular,
Appellant focuses on the 152 days it took the court reporter
to transcribe the record and the 298 days it took the military
judge to review and authenticate the record. Claims challeng-
ing the due process right to a speedy post-trial review and ap-
peal are reviewed de novo. United States v. Moreno, 63 M.J.
129, 135 (C.A.A.F. 2006).
       The right to timely appellate review has both statu-
       tory and constitutional roots. A military appellant’s
       right to a full and fair review of his findings and sen-
       tence under Article 66 embodies a concomitant right
       to have that review conducted in a timely fashion.
       We have observed that the Courts of Criminal Ap-
       peals’ unique powers and responsibilities call[] for, if
       anything, even greater diligence and timeliness than
       is found in the civilian system. Additionally, the Due
       Process Clause guarantees a constitutional right to
       a timely review.
Toohey v. United States, 60 M.J. 100, 101–02 (C.A.A.F. 2004)
(alteration in original) (footnotes and citations omitted) (in-
ternal quotation marks omitted).
    In conducting a post-trial review of whether an appellant’s
Article 66, UCMJ, 10 U.S.C. § 866 (2018) and constitutional
rights to timely review have been infringed, we evaluate the
four factors set forth by the Supreme Court in Barker v. Wingo
for assessing pretrial speedy trial issues. 407 U.S. 514, 530
(1972). These factors include: “(1) the length of the delay; (2)
the reasons for the delay; (3) the appellant’s assertion of the
right to timely review and appeal; and (4) prejudice.” Moreno,


                                  3
            United States v. Anderson, No. 21-0179/AR
                      Opinion of the Court

63 M.J. at 135. An analysis requires determining which fac-
tors favor the government or the appellant and then balanc-
ing these factors. Id. at 136. No single factor is dispositive,
and absence of a given factor does not prevent finding a due
process violation. Id.
                       A. Length of Delay
    Post-trial review begins by determining whether there is
a facially unreasonable delay sufficient to trigger a due pro-
cess analysis. Id. Prior to Moreno, this assessment was made
purely on a case-by-case basis.1 Toohey, 60 M.J. at 102–03.
However, in Moreno, this Court established definitive time
frames that would trigger due process review.2 Action of the
convening authority must be taken within 120 days of the
completion of the trial. Moreno, 63 M.J. at 142. Appellate re-
view must be completed and a decision rendered within eight-
een months of docketing before that court. Id. “The Govern-
ment can rebut the presumption of unreasonable delay by
showing the delay was not unreasonable.” Id. Once the due
process inquiry is triggered, the length of delay is itself bal-
anced with the other factors. Toohey, 60 M.J. at 102.



   1   Many factors can affect the reasonableness of
       appellate delay. These include not only such
       universal concerns as length of the record and
       complexity of the issues, but also military-unique
       considerations . . . . These variables convince us that
       there is no talismanic number of years or months [of
       appellate delay] after which due process is
       automatically violated.
Toohey, 60 M.J. at 102–03 (alteration in original) (internal quota-
tion marks omitted) (citation omitted).
   2 This Court is aware that the amendments to the rules govern-
ing post-trial processing contained in the 2017 National Defense
Authorization Act and R.C.M. 1109–1112 of the 2019 Rules for
Courts-Martial call into question the continued validity of the
Moreno time lines. National Defense Authorization Act for Fiscal
Year 2017, Pub. L. No. 114-328, §§ 5321–5323 (2016). However, be-
cause Appellant’s charges were referred prior to the effective dates
of these amendments, we need not address this issue in order to
resolve this appeal.




                                 4
           United States v. Anderson, No. 21-0179/AR
                     Opinion of the Court

    The length of the delay in this case is not as extensive as
many this Court has reviewed. See United States v. Bush, 68
M.J. 96, 104 (C.A.A.F. 2009) (challenging a seven-year post-
trial delay); United States v. Toohey, 63 M.J. 353, 357
(C.A.A.F. 2006) (challenging a delay in which the convening
authority took action 644 days after trial and 2,240 days
passed between the end of the court-martial and the lower
court decision); Moreno, 63 M.J. at 133 (challenging a delay
in which 1,688 days elapsed between the end of trial and the
completion of appeal, 490 of which covered the time between
sentencing and the convening authority’s action). However,
the current delay clearly exceeds the Moreno standard and is
enough to trigger a due process analysis. The 481 days be-
tween the sentence being adjudged and the convening author-
ity taking action is almost four times as long as the 120-day
limit set by Moreno. This factor weighs in favor of Appellant.
                    B. Reasons for Delay
   Under this factor we look at how much of the delay was
under the Government’s control. We also assess any legiti-
mate reasons for the delay, including those attributable to an
appellant. Moreno, 63 M.J. at 136. The delay highlighted by
Appellant resulted from the actions of the court reporter and
the military judge and therefore was entirely under the Gov-
ernment’s control.
    The Government did not provide any detailed or specific
reason for the delay in creating the transcript or authenticat-
ing the record of trial. In the Government’s brief, the military
judge’s slow pace was generally attributed to “the realities,
circumstances, and operational tempo” of the Fort Bliss trial
circuit. Though the CoJ acknowledged receipt of Appellant’s
speedy trial requests, there was no indication that he took
any steps to speed the process beyond confirming that the mil-
itary judge had the record. The military judge took 298 days
to authenticate the record. Given the Government’s inability
to provide any particularized reason for the delay, this factor
weighs in favor of Appellant.
           C. Assertion of Right to Timely Appeal
    “[W]here the defendant has asserted his speedy trial right,
it is entitled to strong evidentiary weight in determining
whether the defendant is being deprived of the right.”



                               5
           United States v. Anderson, No. 21-0179/AR
                     Opinion of the Court

Moreno, 63 M.J. at 138 (internal quotation marks omitted)
(quoting Barker, 407 U.S. at 531–32). Here, Appellant made
three requests for speedy post-trial processing during the
time the record was with the military judge, on September 30,
2019, November 5, 2019, and December 9, 2019. We also
weigh this factor in favor of Appellant.
                         D. Prejudice
    Prejudice due to post-trial delay is assessed in light of the
potential impact on the appellate process. This Court has
recognized three interests that should be considered: (1)
prevention of oppressive incarceration pending appeal; (2)
anxiety and concern; and (3) limiting the possibility that a
convicted person’s grounds for appeal and defenses, in case of
retrial, might be impaired. Id. at 138–39 (internal quotation
marks omitted) (quoting Reuark v. Shaw, 628 F.2d, 297, 303
n.8 (5th Cir. 1980)).
    Here, Appellant claims prejudice in the form of heightened
anxiety and concern because he could have been considered
for both clemency and parole at an earlier date had his case
been processed in a timely manner. Appellant argues that
this anxiety stemmed from the fact that he was not allowed
the same rights as similar inmates. According to Army
regulations, a prisoner is eligible for clemency after having
been imprisoned for nine months if the convening authority
has acted on the sentence. Dep’t of the Army, Reg. 15-130,
Boards, Commissions, and Committees, Army Clemency and
Parole Board para.3-1(e)(1) (Nov. 19, 2018) [hereinafter AR
15-130]. A prisoner is eligible for parole after having served
one-third of the adjudged confinement (in Appellant’s case
that would be just over a year) if the convening authority has
acted on the sentence. AR 15-130 para. 3-2(b)(1)(c).
   “The     anxiety    and    concern    subfactor    involves
constitutionally cognizable anxiety that arises from excessive
delay and we require an appellant to show particularized
anxiety or concern that is distinguishable from the normal
anxiety experienced by prisoners awaiting an appellate
decision.” Toohey, 63 M.J. at 361 (internal quotation marks
omitted) (quoting Moreno, 63 M.J. at 140). Here we see no
evidence of such particularized heightened anxiety. As the
Government argues, the likelihood of receiving parole or



                               6
            United States v. Anderson, No. 21-0179/AR
                      Opinion of the Court

clemency is highly speculative and there is no indication
Appellant would have been granted either at the earliest
possible date. We contrast the speculative anxiety and
concern offered here to the more concrete evidence of anxiety
and concern provided in United States v. Jones, 61 M.J. 80
(C.A.A.F. 2005). In Jones, this Court found prejudice after
multiple witnesses declared that the appellant would have
been hired or seriously considered for employment with a
particular company but for the delay in his discharge
paperwork. Id. at 84; see also Bush, 68 M.J. at 101
(determining there was no Barker prejudice because the
appellant’s assertion that post-trial delay led to a lost job
opportunity was uncorroborated). The uncertainty of any
possible impact of the delay here—maybe he could have been
paroled earlier and maybe he could have merited clemency—
does not raise evidence substantial enough to establish
prejudice. This factor weighs in favor of the Government.
   Where there is no finding of Barker prejudice, a due
process violation only occurs when, “in balancing the three
other factors, the delay is so egregious that tolerating it would
adversely affect the public’s perception of the fairness and
integrity of the military justice system.” Toohey, 63 M.J. at
362.3 A delay like the one in the present case is not severe
enough to taint public perception of the military justice
system. It did not involve the years of post-trial delay we saw
in cases such as Moreno, Toohey, and Bush. There is no
indication of bad faith on the part of any of the Government
actors. There is also no indication of prejudice. See Bush 68
M.J. at 104 (concluding that, despite a seven-year post-trial
delay attributed to the government, the lack of prejudice
made any due process error harmless beyond a reasonable
doubt). Though we cannot condone the military judge’s
unsubstantiated delay in authenticating a fairly
straightforward trial record,4 we find it difficult to imagine

   3 In Toohey, this Court found an egregious due process violation
in an approximately six-year delay between end of trial and the
lower court issuing its decision. 63 M.J. at 362.
   4  Here, the Government is seemingly asking us to take judicial
notice of the operational tempo of the command to justify the mili-
tary judge’s delay. If so, we choose not to. Under Military Rule of
Evidence (M.R.E.) 201(b), the military judge may judicially notice a


                                 7
            United States v. Anderson, No. 21-0179/AR
                      Opinion of the Court

these circumstances causing the public to doubt the entire
military justice system’s fairness and integrity.
                         III. Conclusion
   Though the post-trial delay was lengthy enough to trigger
a review under Moreno, it resulted in no prejudice to Appel-
lant, nor did it threaten the public’s trust in the fairness and
integrity of the military justice system. Therefore, no due pro-
cess violation occurred.
                          IV. Judgment
  The decision of the United States Army Court of Criminal
Appeals is affirmed.




fact that is not subject to dispute because it is generally known or
can be accurately determined from sources whose accuracy cannot
reasonably be questioned. In United States v. Paul, this Court con-
firmed that appellate courts can also take judicial notice of law and
fact. 73 M.J. 274, 278 (C.A.A.F. 2014). However, the Government
has provided no information that makes indisputable the opera-
tional tempo of Fort Bliss.



                                 8
            United States v. Anderson, No. 21-0179/AR


   Judge MAGGS, concurring.
    The Court’s opinion announces no new rule of law but in-
stead endeavors only to apply principles already established
by our leading precedents on the issue of post-conviction de-
lay: Toohey v. United States (Toohey I), 60 M.J. 100 (C.A.A.F.
2004), United States v. Moreno, 63 M.J. 129 (C.A.A.F. 2006),
United States v. Toohey (Toohey II), 63 M.J. 353 (C.A.A.F.
2006), and United States v. Bush, 68 M.J. 96 (C.A.A.F. 2009).
Following the command of these cases to balance four factors
borrowed from Barker v. Wingo, 407 U.S. 514, 530 (1972), the
Court today concludes that the post-conviction delay in this
case did not violate due process. United States v. Anderson, __
M.J. __, __ (8) (C.A.A.F. 2022). The Court rests this conclusion
primarily on its analysis of the “prejudice” factor.1 Id. at __
(6–8). The Court decides that the possibility that the delay
actually prejudiced Appellant is speculative, id. at __ (7), and
further determines that the delay was not so egregious that
it caused prejudice to “ ‘the public’s perception of the fairness
and integrity of the military justice system,’ ” id. (quoting
Toohey II, 63 M.J. at 362). And because the Court concludes
that no due process violation occurred, the Court properly
does not undertake the last step of the Moreno analysis,
which is to consider whether any due process violation is ul-
timately harmless. See Bush, 68 M.J. at 104 (concluding that,
even if a due process violation occurred under Moreno, the vi-
olation was harmless).
    I join the Court’s opinion. I agree with the Court that no
due process violation occurred here because any claim of ac-
tual prejudice to Appellant is speculative. This Court held in
Toohey II that egregious delay can violate due process by ad-
versely affecting the public’s perception of the military justice
system even though the accused suffered no actual prejudice.
63 M.J. at 362. Even if this precedent is correct, I see nothing
in the record that would justify concluding that the delay in


   1  The Court determines that the other three Barker factors
weigh in favor of Appellant and against the Government. Anderson,
__ M.J. at __ (5–6). But the Court’s brief remarks about these three
factors ultimately do not appear to be necessary to the Court’s hold-
ing that no due process violation occurred in this case given the lack
of prejudice.
           United States v. Anderson, No. 21-0179/AR
                   Judge MAGGS concurring

this case caused such an adverse effect. See United States v.
Jessie, 79 M.J. 437, 439–45 (C.A.A.F. 2020) (explaining the
general principle that appellate courts usually can grant sen-
tence relief based only on matters in the record).
    I write separately to emphasize that the parties in this
case have not challenged the continued validity of Moreno or
any other decisions. Instead, they have argued only about the
application of our precedents. Accordingly, this Court has no
reason to consider here whether recent congressional action
and judicial pronouncements have called into question any
aspects of our cases. Our decision not to address such issues
in this appeal, however, should not preclude litigants from ar-
guing about the effects of recent legislative action or judicial
decisions in future cases.
          I. Post-Moreno Legislative Developments
    In Moreno, this Court announced—by my count—about a
dozen rules or standards for appellate courts to apply when
litigants seek relief for post-conviction delay. Moreno, 63 M.J.
at 135–43. In a separate opinion, Judge Crawford disagreed
with the substance and application of many of the principles
that the Court announced. See id. at 144 (Crawford, J., con-
curring in part and dissenting in part). But more fundamen-
tally, Judge Crawford questioned whether the Court was
“overstepping [its] judicial role” by creating new rules and as-
serted that the Court “should leave the rulemaking function
where it belongs—to the executive and legislative branches.”
Id. at 151, 152. The Court responded to Judge Crawford with
an assertion of necessity. After recounting appalling facts
about lengthy appeals, the Court partially justified its an-
nouncement of new principles by declaring that “some action
is necessary to deter excessive delay in the appellate process
and remedy those instances in which there is unreasonable
delay and due process violations.” Id. at 142 (opinion of the
Court).
   Whether or not necessity was a proper justification for the
Moreno decision, a key legislative development has since oc-
curred. Congress now has taken “some action” in response to




                               2
            United States v. Anderson, No. 21-0179/AR
                    Judge MAGGS concurring

post-conviction delay. In the Military Justice Act of 2016,2
Congress enacted a host of changes addressing post-convic-
tion processing and appeals. A major goal of these changes
was “to simplify and expedite processing of court-martial con-
victions.” David Schlueter, Reforming Military Justice: An
Analysis of the Military Justice Act of 2016, 49 St. Mary’s L.J.
1, 75 (2017). These changes are highly pertinent. As one ex-
ample, Congress granted the Secretary of Defense authority
to promulgate standards for “[c]ase processing and manage-
ment” and the “[t]imely, efficient, and accurate production
and distribution of records of trial within the military justice
system.” Article 140a(a)(2)–(3), Uniform Code of Military Jus-
tice (UCMJ), 10 U.S.C. § 940a(a)(2)–(3) (2018). The authority
that Congress has directed the Secretary of Defense to exer-
cise arguably overlaps with authority this Court felt neces-
sary to assume for itself when the Court announced many of
the rules and standards in Moreno. As another example, Con-
gress has eliminated the requirement that the military judge
authenticate the record of trial. See Article 54(a), UCMJ, 10
U.S.C. § 854(a) (2018) (now requiring the court reporter to
certify the record). The former requirement of authentication
by the military judge was the source of the greatest delay in
this case. Regardless of what we say about such delay today,
I hope that it will not be seen again.3 Numerous other new
legal provisions have made post-conviction processing and ap-
peals substantially different from what they were when this
Court decided Moreno. See Schlueter, supra, at 74–92. Future
litigation will need to determine the extent to which this new
legislation has superseded what this Court declared in
Moreno.




   2 The Military Justice Act of 2016 is a division of the National
Defense Authorization Act for Fiscal Year 2017, Pub. L. No. 114-
328, §§ 5001–5542, 130 Stat. 2000, 2894–2967 (2016).
   3I  express no opinion on whether a service regulation still could
require a military judge to authenticate a record. See Dep’t of the
Army, Reg. 27-10, Legal Services, Military Justice para. 5–56.f.
(Nov. 20, 2020) (continuing to require authentication by the mili-
tary judge).



                                 3
           United States v. Anderson, No. 21-0179/AR
                   Judge MAGGS concurring

           II. Post-Moreno Judicial Developments
    A key aspect of the Moreno analysis for determining
whether post-conviction delay violates due process is the ap-
plication of the Barker factors. Moreno, 63 M.J. at 135. The
Court in Moreno recognized that the Supreme Court had an-
nounced the Barker factors for assessing violations of the
Sixth Amendment’s Speedy Trial Clause. Id. But the Court
applied the Barker factors to determine whether a due process
violation had occurred in post-conviction processing be-
cause—in the absence of any other guidance from the Su-
preme Court—most lower courts had decided to use the
Barker factors for this purpose. Id. at 135 & n.6; see also
Toohey I, 60 M.J. at 102 & n.10 (applying the Barker factors
even before Moreno was decided).
    Since our decision in Moreno a significant judicial devel-
opment has occurred. In Betterman v. Montana, 578 U.S. 437,
441 (2016), the Supreme Court held that the Speedy Trial
Clause did not apply to post-conviction delay in sentencing
because the speedy trial “right detaches upon conviction.” The
Supreme Court recognized that post-conviction delay might
violate due process but did not decide whether a due process
violation had occurred in the case because the petition had
not raised a due process argument. Id. at 448. In its brief dis-
cussion of the due process issue, the Court described the due
process standard as “more pliable” than the speedy trial test.
Id. Then in a footnote, without citing Barker, the Court as-
serted: “Relevant considerations [in the due process analysis]
may include the length of and reasons for delay, the defend-
ant’s diligence in requesting expeditious sentencing, and prej-
udice.” Id. at 448 n.12 (emphasis added).
    A concurring opinion, written by Justice Thomas and
joined by Justice Alito, provided further discussion of the due
process issue. Id. at 449 (Thomas, J., joined by Alito, J., con-
curring). This concurring opinion asserted that “[t]he factors
listed in Barker may not necessarily translate” for analyzing
a post-conviction delay. Id. As an illustration, the concurring
opinion explained that the “Due Process Clause can be satis-
fied where a State has adequate procedures to redress an im-
proper deprivation of liberty,” including “extraordinary legal
remedies, such as mandamus.” Id. at 449–50.



                               4
           United States v. Anderson, No. 21-0179/AR
                   Judge MAGGS concurring

    In the light of the new guidance from Betterman, courts in
other jurisdictions have recognized that they may have to
reexamine how they apply the Barker factors in analyzing
claims that post-conviction delay has violated due process.
See, e.g., United States v. James, 712 F. App’x 154, 161–62 (3d
Cir. 2017) (recognizing that “Betterman might require a shift
in our speedy sentencing jurisprudence” but avoiding decid-
ing the issue because the appellant could not prevail under
the Barker factors and therefore necessarily could not prevail
under the more relaxed due process standard); United States
v. Yupa Yupa, 796 F. App’x 297, 299 (7th Cir. 2019) (noting
that Betterman may affect the analysis of post-conviction de-
lay and that “[g]eneral concepts of due process require that a
defendant demonstrate prejudice from the delay”). In an ap-
propriate case, litigants might ask this Court to consider
points raised by Betterman that this Court did not consider
when it decided Moreno.
                       III. Conclusion
   The Westlaw database reveals that this Court and other
courts have cited our decision in Moreno in more than 1,000
cases and orders. This large number of citations suggests that
post-conviction delay remains a serious concern in the mili-
tary justice system. The large number of citations also indi-
cates that the tests that this Court uses to assess post-trial
delay are extremely important. For these reasons, ensuring
that our doctrines accord with recent legislative and judicial
developments is imperative.




                              5